ACCEPTED
                                                                                     04-15-00435-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                8/13/2015 4:51:22 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK

                               No. 04-15-00435-CV

                                                                    FILED IN
                                                             4th COURT OF APPEALS
        IN THE COURT OF APPEALS FOR THE FOURTH               DISTRICT
                                                              SAN ANTONIO, TEXAS
                   OF TEXAS AT SAN ANTONIO                   08/13/2015 4:51:22 PM
                                                                 KEITH E. HOTTLE
                                                                      Clerk
       AUGLLE, L.L.C., WRAP IT UP, L.L.C., JAMES A. MCVEY, JR.,
       INDIVIDUALLY AND VALDIS KARLIS GRAVIS KRUMINS,
                          INDIVIDUALLY,
                             Appellants,

                                         v.

     DAVID A. MONROE, E-WATCH CORPORATION, E-WATCH, INC.,
     AND THE TELESIS GROUP, INC., EACH INDIVIDUALLY AND AS
      MEMBER OF POWER SURVEILLANCE CORPORATION, L.L.C.,
                            Appellees.



       Appeal from the 225th Judicial District Court, Bexar County, Texas,
           No. 2015-CI-07230, Honorable Gloria Saldana presiding


            UNOPPOSED MOTION BY APPELLANTS
    FOR ACCESS TO SEALED DOCUMENTS IN CLERK’S RECORD


      Appellants Auglle, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr.,

Individually, and Valdis Karlis Gravis Krumins, Individually (hereinafter

“Appellants”), file this Unopposed Motion for Access to Sealed Documents in

Clerk’s Record (the “Motion”) and respectfully request that the Court grant the

Motion and provide Appellants access to the sealed documents included in the

Clerk’s Record on appeal in this case.
                                         1
                                 BACKGROUND
      Two documents were filed by the trial court under seal. The district clerk

filed the sealed and unsealed Clerk’s Records in this Court on July 23, 2015.

Counsel obtained the unsealed Record from the Clerk of this Court on July 28,

2015. Counsel for Appellants also needs access to the sealed portion of the Clerk’s

Record.

                             REASON FOR RELIEF
      Although the parties have copies of the sealed documents filed and served in

the proceedings below, Appellants need access to the sealed documents to

(1) confirm which documents are included in the Clerk’s Record, (2) verify that the

Appellants possess copies of all such sealed documents, and (3) allow proper

citation to the sealed documents in the Appellants’ brief to be filed with the Court

in accordance with this Court’s rules.

      Concerns that sometimes arise with granting access to sealed documents are

not present here. First, because the parties and their counsel already have copies of

and access to documents under seal in the district court, no new or additional

access would be allowed by granting the Motion. Second, the sealed items will

remain sealed until unsealed. Third, this Motion is not opposed. Because allowing

access to the sealed documents will enable the Appellants to comply with the

Court’s rules on citations to the Clerk’s Record and because there will be no harm


                                         2
in allowing access, Appellants ask the Court to grant their counsel access to the

sealed documents.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellants request that the Motion be

granted in its entirety and that Appellants be granted access to all of the sealed

documents included in the Clerk’s Record currently on file in this Court and to any

subsequently filed sealed documents, if any, supplemented to the Clerk’s Record.

Appellants pray for all other and further relief to which each may be justly entitled.

Dated: August 13, 2015.

                                       Respectfully Submitted,

                                       HAYNES AND BOONE, LLP

                                       /s/ Karen S. Precella
                                       William B. Nash
                                       State Bar No. 14812200
                                       bill.nash@haynesboone.com
                                       112 East Pecan Street, Suite 1200
                                       San Antonio, Texas 78205
                                       Telephone: (210) 978-7477
                                       Telecopier: (210) 554-0484

                                       Karen S. Precella
                                       State Bar No. 16245550
                                       karen.precella@haynesboone.com
                                       301 Commerce Street, Suite 2600
                                       Fort Worth, Texas 76102
                                       Telephone: (817) 347-6620
                                       Telecopier: (817) 348-2367



                                          3
Ben L. Mesches
State Bar No. 24032737
ben.mesches@haynesboone.com
Ryan Paulsen
State Bar No. 24060397
ryan.paulsen@haynesboone.com
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Telephone: (214) 651-5234
Telecopier: (214) 200-0913

OLIVA, SAKS, GARCIA & CURIEL, LLP
Carlo Garcia
State Bar No. 00790744
cglaw@osgclaw.com
The OSGC Building
14255 Blanco Road
San Antonio, Texas 78216
Telephone: 210-265-6730
Telecopier: 210-308-6939

ATTORNEYS FOR APPELLANTS




  4
                      CERTIFICATE OF CONFERENCE
     I hereby certify that I conferred with Counsel for Appellees, Louis Vetrano,
on August 10, 2015, and Jorge Mares, on August 13, 2015, concerning this
Motion, who stated that Appellees do not oppose the Motion.

                                       /s/ Karen S. Precella
                                       Karen S. Precella

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been served on all counsel of record via e-service and/or e-mail on this 13th day of
August, 2015:

       Louis A. Vetrano, Jr.
       lvetrano@flash.net
       2502 Huebner Park
       San Antonio, Texas 78248
       Telephone: (210) 862-5786

       Mikal Watts
       mwatts@wattsguerra.com
       Mark Anthony Fassold
       mfassold@wattsguerra.com
       Francisco Guerra IV
       fguerra@wattsguerra.com
       Jorge Mares
       jmares@wattsguerra.com
       WATTS GUERRA LLP
       4 Dominion Drive
       Bldg. 3, Ste. 100
       San Antonio, Texas 78257

       ATTORNEYS FOR APPELLEES


                                       /s/ Karen S. Precella
                                       Karen S. Precella
15274472

                                         5